
	
		III
		111th CONGRESS
		1st Session
		S. RES. 135
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2009
			Mr. Burr (for himself
			 and Mrs. Feinstein) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 8, 2009, as Military
		  Spouse Appreciation Day.
	
	
		Whereas the month of May marks National Military
			 Appreciation Month;
		Whereas military spouses provide vital support to men and
			 women in the Armed Forces and help to make their service to the Armed Forces
			 possible;
		Whereas military spouses have been separated from their
			 loved ones because of deployment in support of the Global War on Terrorism and
			 other military missions carried out by the Armed Forces;
		Whereas the establishment of Military Spouse Appreciation
			 Day would be an appropriate way to honor the spouses of members of the Armed
			 Forces; and
		Whereas May 8, 2009, would be an appropriate date to
			 establish as Military Spouse Appreciation Day: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)designates May 8,
			 2009, as Military Spouse Appreciation Day;
			(2)honors and
			 recognizes the contributions made by spouses of members of the Armed Forces;
			 and
			(3)encourages the
			 people of the United States to observe Military Spouse Appreciation Day to
			 promote awareness of the contributions of spouses of members of the Armed
			 Forces and the importance of their role in the lives of members of the Armed
			 Forces and veterans.
			
